Citation Nr: 0621845
Decision Date: 07/24/06	Archive Date: 01/31/07

DOCKET NO. 04-32 901

) ) )

DATE

JUL 242006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

THE ISSUE

Service connection for low back disability, claimed as residuals of a low back injury.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1976 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2003 rating decision in which the RO denied the veteran's claim for residuals of a low back injury. The veteran filed a notice of disagreement (NOD) in July 2004, and the RO issued a statement of the case (SOC) in August 2004. The appellant filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in September 2004.

In August 2005, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. During the hearing, the veteran submitted additional medical evidence with a waiver of initial RO consideration. The additional evidence includes both lay and physician statements concerning the veteran's physical condition.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the veteran if further action, on his part, is required.

- 2 



REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

Initially, the Board notes that that the additional evidence added to the record includes medical opinions that tend to establish a nexus between current back problems and service. In a September 2004 opinion, M.O. Tyler, M.D., noted a prior diagnosis of, inter alia, degenerative disc disease of the lumbar spine; the physician opined that an injury and fall during military service may well have accelerated the degenerative changes in his spine. Additionally, in an August 2005 statement, T. Pappas, M.D., traced problems with veteran's spine, to include the lumbar spine, to "his first injury in the military"; this opinion appears consistent with an earlier, June 2003 opinion from the same examiner. Neither physician provide a medical or factual basis, nor indicated what, if any service and other records, had been considered in reaching indicated the evidentiary basis or medical rationale for the opinion.

Under these circumstances, the Board finds that a more definitive medical evidence as to the nature of the current back disability, and medical opinion-based on examination of the veteran and consideration of his documented medical history and assertions-as to the relationship, if any, between the diagnosed disability and service, would be helpful in resolving the claim on appeal. See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo orthopedic examination at an appropriate VA medical facility (preferably, the VA Medical Center (VAMC) in Charleston, South Carolina, as requested during the August 2005 Board hearing.
The veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim. See 38 C.F.R. § 3.655 (2005). Examples of good cause include, but are not limited to, the illness or hospitalization if the claimant and death of an immediate family member. If the veteran fails to report to any scheduled examination( s), the RO should obtain and




associate with the claims file copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO should also give the veteran another opportunity to present information and/or evidence pertinent to his claim on appeal. The RO's notice letter to the veteran should explain that he has a full one-year period for response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). The RO's letter should also invite the appellant to submit all evidence in his possession (not previously requested), and ensure that its notice to the appellant meets the requirements of the recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as appropriate. The RO should specifically request that the veteran provide authorization to enable it to obtain any medical and other records associated with workman's compensation, to include, or in addition to, all outstanding treatment records of Doctors Tyler and Pappas.

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the veteran provides sufficient information, and, if needed, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. The RO's adjudication of the claim should include consideration of the evidence submitted directly to the Board in August 2005 (notwithstanding the waiver of RO consideration of such evidence.

-4



Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1. The RO should send to the veteran and his representative a letter requesting that the veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for back disability that is not currently of record. The RO should specifically request that the veteran provide authorization to enable it to obtain any medical and other records associated with workman's compensation, to include, or in addition to, all outstanding treatment records of Doctors Tyler and Pappas. .

The RO should also invite the veteran to submit all pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit, and ensure that its letter meets the requirements of the recent decision in Dingess/Hartman (cited to above), as appropriate.

The RO's letter should clearly explain to the veteran that he has a full one-year period to respond (although VA may decide the claim on appeal within the one-year period).

2. If the veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F .R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify him and his

- 5 



representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all available records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the veteran's response has expired, the RO should arrange for the veteran to undergo VA orthopedic examination, by a physician, at an appropriate VA medical facility (preferably, Charleston VAMC, as requested).

The veteran's entire claims file, to include a complete copy of this REMAND, must be provided to each physician designated to examine the veteran, and each examination report should reflect consideration of the veteran's documented medical history and assertions. All appropriate tests, studies, and consultation should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all disability affecting the veteran's lumbosacral spine. With respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that such disability is medically related to service, to include claimed in-service injury. In rendering this opinion, the examining physician should specifically consider and address the opinions of Drs. Tyler and Pappas.

- 6



The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4. If the veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the veteran by the pertinent VA medical facility.

5. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for
service connection for a low back disability in light of all pertinent evidence (to include additional evidence submitted directly to the Board in September 2005), and legal authority.

8. If the benefit sought on appeal remains denied, the RO must furnish to the veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of additional evidence and legal authority considered, as well as clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

- 7 



The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The veteran need take no action until otherwise notified, but he may furnish additional evidence
and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2005).

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable United States Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2005).

- 8 



